           Case 1:20-cv-04253-MKV Document 20 Filed 04/07/21 Page 1 of 1

                                                                              USDC SDNY
                                                                              DOCUMENT
                                                                              ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                                  DOC #:
SOUTHERN DISTRICT OF NEW YORK                                                 
                                                                              DATE        FILED:
 RYAN DORGAN,

                            Plaintiff,                         1:20-cv-04253 (MKV)
                    -against-                                       ORDER OF
 FIRST KLASS BREAKFAST, LLC,                                        DISMISSAL

                            Defendant.

MARY KAY VYSKOCIL, United States District Judge:

       The Complaint in this action was filed on June 3, 2020 [ECF No. 1]. Defendants were

served, but never responded to Plaintiff’s complaint. See ECF No. 6. Plaintiff sought a default

judgment [ECF No. 11], but the Court denied the motion without prejudice to refiling on

September 18, 2020. See Order, ECF No. 16. Since then, Plaintiff has taken no action to

prosecute this case. Accordingly, it is hereby:

       ORDERED that the above-captioned action is discontinued for failure to prosecute

without costs to any party and without prejudice to restoring the action to this Court’s calendar if

the application to restore the action is made by May 7, 2021. Any application to reopen this case

must also explain why Plaintiff delayed in filing a motion for default judgment, and must include

a proposed schedule on which Plaintiff will file any such motion. If no such application is made

by that date, today’s dismissal of the action is with prejudice. See LeSane v. Hall’s Sec. Analyst,

Inc., 239 F.3d 206, 209 (2d Cir. 2001) (citing Link v. Wabash R.R. Co., 370 U.S. 626, 630

(1962)).

SO ORDERED.
                                                      _________________________________
                                                      _ ______
                                                      __     ___________
                                                                       _________ __
                                                                                  ________
                                                                                        ___
                                                                                        __
                                                                                         _
Date: April 6, 2021                                   MARY YK KAY
                                                                AY VYSKOCIL
                                                                    VYS
                                                                     YSKOCI   CIIL
      New York, NY                                    United
                                                           d States District
                                                             States Di strict Judge
                                                                     ist
